Metcalf, J.
This motion in arrest of judgment cannot be granted. The complaint on which the defendant has been convicted is in proper form, and the police court had jurisdiction of *209the offence therein charged, and also of his person. There is no suggestion that there was any error or irregularity in his trial on his appeal in the superior court. The motion is made solely on the ground that the record of the police court, which was transmitted to the superior court, does not show that the defendant was arraigned in the police court. But if the defendant was, in fact, irregularly or wrongly tried in the police court, (which the record does not show affirmatively,) his appeal vacated the proceedings there, and he went into the appellate court with every right which he would have had if there had been no previous trial. The purpose of an appeal is to correct all which the appellant deems wrong in the proceedings of the court appealed from. Commonwealth v. O'Neil, 6 Gray, 343. If his trial was not according to law in the court below, he has had a trial in the appellate court, to which no objection is made, except the alleged irregularity of his first trial.

Motion in arrest overruled.